ACQUISITION AGREEMENT




THIS ACQUISITION AGREEMENT (the “Acquisition Agreement”) is made and entered
into as of September 27, 2012 by and among: (i) Tactical Air Defense Services,
Inc., a Nevada corporation as purchaser (“TADF”); (ii) the shareholder outlined
in Exhibit A as the seller (collectively the “Seller”); and (iii) Northrop TF5-1
Corp., a Delaware corporation (the “Company”) (TADF, the Seller, and the Company
are hereinafter sometimes referred to individually as a “Party” and collectively
as the “Parties”).




RECITALS




WHEREAS, on or about August 20, 2012, TADF and the Company entered into a Letter
of Intent (the “LOI,” a copy of which has been attached hereto as Exhibit B)
related to the proposed acquisition of the Company by TADF.




WHEREAS, TADF and the Company have finalized their negotiations related to the
proposed acquisition of the Company by TADF, with the terms and conditions of
such proposed acquisition varying from the original terms of the LOI.




WHEREAS, pursuant to the terms of this Acquisition Agreement, TADF desires to
acquire from Seller, and Seller wish to sell to TADF, One Thousand (1,000)
shares of the Company’s common stock which represent 100% of the issued and
outstanding shares of capital stock of the Company (the “Company Shares,”
represented by Stock Certificate No. 0001, a copy of which has been attached
hereto as Exhibit C) all of which are owned by Seller as outlined in Exhibit A,
in exchange for: (i) a secured convertible promissory note issued to the Seller
by TADF in the principle amount of One Million Three Hundred and Fifty Thousand
Dollars ($1,350,000) (the “Convertible Note,1” a copy of which has been attached
hereto as Exhibit E); and (ii) a secured non-convertible promissory note issued
to the Seller by TADF in the principle amount of Five Hundred Thousand Dollars
($500,000) (the “Note,” a copy of which has been attached hereto as Exhibit F
and sometimes referred to hereinafter collectively with the Convertible Note as
the “Notes”) (the collective transaction referred to hereinafter the
“Acquisition”).




WHEREAS, as a condition to closing of the Acquisition Agreement and the
Acquisition and as a material inducement to enter into the Acquisition Agreement
and effectuate the Acquisition thereunder, and among other conditions and
closing deliveries: (i) the Company shall issue the Convertible Note in favor of
the Seller; (ii) the Company shall issue the Note in favor of the Seller; (iii)
the Parties shall enter into security agreement securing the Notes with the
Company Shares (the “Company Shares Security Agreement,” a copy of which has
been attached hereto as Exhibit G); and (iv) the Parties shall enter into a
separate security agreement securing the Notes with the Aircraft (as defined
herein) (the “Aircraft Security Agreement,” a copy of which has been attached
hereto as Exhibit H and sometimes referred to hereinafter collectively with the
Company Shares Security Agreement as the “Security Agreements”) (The Acquisition
Agreement, the Notes and the Security Agreements may be referred to hereinafter
collectively as the “Transaction Agreements”).




WHEREAS, the Parties agree, acknowledge, understand and confirm that each and
every one of the Transaction Agreements plays an integral part of the
transaction as a whole and each and every one of the Transaction Agreements and
the terms and conditions thereunder was and is a material inducement in entering
into the Acquisition deal as a whole.




WHEREAS, it is the intention of the Parties hereto that the issuance of the
Notes and Exchange Shares (if applicable) to Seller and the Company Shares to
TADF pursuant to the Acquisition: (i) shall qualify as a transactions in
securities exempt from registration or qualification under the Securities Act of
1933, as amended (the “Securities Act”), and under the applicable securities
laws of each state or jurisdiction where the Seller and TADF reside; and (ii)
shall qualify as a tax-free reorganization pursuant to Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).




WHEREAS , the Parties and their board of directors and trustees, where
applicable, all deem it to be in their best interests to enter into the
Transaction Agreements and consummate the Acquisition.













_____________________________

1

Pursuant to the terms of the Convertible Note, such note: (i) shall be
convertible into Two Million Five Hundred Thousand (2,500,000) shares of TADF’s
Series C Preferred Stock (the “Exchange Shares”) with such rights, privileges,
and preferences as outlined in TADF’s Certificate of Designation to the Articles
of Incorporation (the “Certificate of Designation,” a copy of which has been
attached hereto as Exhibit D); (ii) shall carry an annual interest rate of
twelve (12%) percent; and (iii) shall maintain a term of one (1) year.





1

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants, agreements,
repre­sentations and warranties contained in this Acquisition Agreement and the
Transaction Agreements, the Parties hereto agree as follows:




SECTION 1

ACQUISITION TERMS




1.1

The Acquisition.




(a)

On the Closing Date (as defined below) and subject to and upon the terms and
conditions of this Acquisition Agreement, the Transaction Agreements and the
Security Agreements, the Seller shall take all actions necessary to sell, assign
and transfer to TADF, all Company Shares, said shares constituting 100% of
ownership interests of the Company as at the Closing Date; provided, however,
the Company Shares shall be encumbered to the extent provided for pursuant to
the terms and conditions of the Security Agreements.  Following such issuance,
the Company will continue its existence as a wholly owned subsidiary of TADF.




(b)

On the Closing Date and upon satisfaction of all closing conditions herein and
in the Transaction Agreements, and in exchange for the transfer to it of the
Company Shares and among other things: (i) TADF shall issue the Notes to the
Seller; (ii) the Parties shall enter into and consummate the Security
Agreements; (iii) TADF shall become the sole shareholder of the Company; and
(iv) all other conditions to Closing (as defined below) and related deliveries
set forth herein shall have been satisfied or duly waived.




1.2

Exemption from Registration.  The Parties intend that the Notes (and underlying
Exchange Shares) and Company Shares shall be restricted shares, and such
issuances shall be exempt from the registration requirements of the Securities
Act pursuant to Section 4(1) and/or 4(2) of the Securities Act to the Seller and
the rules and regulations promulgated thereunder.




1.3

Closing.    The closing of the Acquisition (the “Closing”) will take place at
the offices of either Party within thirty (30) days following the delivery of
satisfaction or waiver of the conditions precedent set forth in this Acquisition
Agreement and the Transaction Agreements or at such other date as the Parties
shall agree (the “Closing Date”).  




1.4

Exchange of Certificates.




(a)

On or before the Closing Date, and among other closing conditions referenced
herein, the Seller shall take all actions necessary to cause all of the Company
Shares to be transferred and re-issued to TADF in one or more certificates
representing in aggregate the Company Shares; and




(b)

On or before the Closing Date, and among other closing conditions referenced
herein, TADF shall take all actions necessary to issue the Notes to the Seller
and execute and deliver the Security Agreements.




1.5

Existing and Future Company Management.   As disclosed below in Section 2.2, the
Company’s current and complete management and employees of the Company prior to
the Closing Date shall consist of Mark Daniels as President, Secretary and sole
Director (Mark Daniels may be referred to hereinafter as the “Existing Company
Management”). Concurrent with the Closing of the Acquisition, the Existing
Company Management shall resign and TADF, as the sole shareholder of the
Company, shall appoint a President, Secretary and sole director of the post
Acquisition Company at TADF’s discretion.








2

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

SECTION 2




REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY




The Seller and the Company hereby jointly and severally represent and warrant to
TADF, as follows:




2.1

Organization and Good Standing.  The Company and the Seller, if applicable, is a
business entity duly organized and validly existing under the laws of the state
of it organization.  The Seller and the Company, if applicable, is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where such qualification is required. The Seller and the Company
have full power and authority to conduct the businesses in which each is
engaged, to own, lease and use their respective assets and to perform their
respective obligations. Neither the Seller nor the Company is in violation of
any of its organizational documents.




2.2

Existing Company Management and Employees. Prior to the Effective Date, the
current, complete, and validly appointed management, employees and consultants
of the Company consists of Mark Daniels as President, Secretary and sole
Director. Such individual represents all of the existing management, employees
and consultants of the Company and no other individual or individuals hold any
other management, employment or consultant positions within the Company as of
the Effective Date. This representation of existing management, employees, and
consultants of the Company is a material and key factor in this Acquisition
Agreement and the discovery of any additional management, employees, or
consultants of the Company shall be considered a material breach of this
Acquisition Agreement.




2.3

Authority.  The Seller and the Company that is a Party hereto, has the power and
authority to enter into this Acquisition Agreement and the Transaction
Agreements and to perform their obligations hereunder. The execution and
delivery of this Acquisition Agreement, the Transaction Agreements and the
documents contemplated hereby and the consummation of the transactions
contemplated hereunder have been duly authorized by: (i) the board of directors
of the Company; and (ii) the Seller and/or the trustee of the Seller, if
applicable, and no further action on the part of the Seller or the Company, or
any of their respective shareholders, preferred stock shareholders, members,
equity holders or creditors, is required to enable the Seller and the Company to
enter into this Acquisition Agreement and the Transaction Agreements and to
perform their obligations hereunder. The execution and performance of this
Acquisition Agreement and the Transaction Agreements will not constitute a
material breach of any agreement, indenture, mortgage, certificate of
incorporation, certificate of designation, organizational document, operating
agreement by-law, license or other instrument or document to which the Seller or
the Company is a party and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to such Seller or the Company or any of
their respective properties. The Seller and the Company have notified and
obtained all consent of any party necessary in order to perform its obligations
with respect to the transactions contemplated by this Acquisition Agreement and
the Transaction Agreements.




2.4

Ownership of the Company Securities and Other Assets.   The Seller is the
beneficial owner of record of all of the Company Shares which represent 100% of
the issued and outstanding shares of the Company. The Company does not and will
not have at Closing, any other shares or securities, including, but not limited
to, shares of common or preferred stock or preferred interests authorized or
issued or designated by their boards. Subject to the terms and conditions of the
Security Agreements, all of the issued and outstanding equity interest of the
Company, including the Company Shares, were duly authorized and are validly
issued, fully paid and non-assessable. There are no outstanding: (i) securities
convertible or exchangeable into equity interests of the Company; (ii) options,
warrants, purchase rights, subscription rights, preemptive rights, conversion
rights, exchange rights, calls, puts, rights of first refusal, promises, profit
or income rights, or other agreements that could require the Company to issue,
sell or otherwise cause to become outstanding or to acquire, repurchase or
redeem equity or other economic or voting  interests of the Company; or (iii)
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Company. The Company has not violated in any material respect any
applicable securities law in connection with the offer, sale or issuance of any
of its equity interests or other equity or debt securities, including, but not
limited to the Company Shares. The Company does not control directly or
indirectly or have any direct or indirect equity interest in any person or
subsidiaries. The Seller is the owners of record and beneficially own 100% of
the issued and outstanding shares of the Company in full.




2.5

The Seller represents and warrants to TADF as follows:




(a)

The Seller acknowledges that the Notes and underlying Exchange Shares are
“restricted securities” (as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), that the Notes and Exchange Shares may include
a restrictive legend, and, that the Notes and Exchange Shares may not be able to
be sold unless registered with the United States Securities and Exchange
Commission (the “SEC”) and qualified by appropriate state securities regulators,
or unless the Seller complies with an exemption from such registration and
qualification (including, without limitation, compliance with Rule 144).





3

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




(b)

The Seller has adequate means of providing for current needs and contingencies,
have no need for liquidity in the investment, and are able to bear the economic
risk of an investment in the Notes and Exchange Shares offered of the size
contemplated. The Seller represents that they have read and reviewed all public
filings made available by TADF, including those filed with the United States
Securities Commission’s EDGAR filing service (www.sec.gov) and understands that
TADF maintains questionable financial stability. The Seller represents that they
are able to bear the economic risk of the investment and at the present time
could afford a complete loss of such investment.




(c)

The Seller is an “accredited investor” as defined in Regulation D of the
Securities Act or the Seller, either alone or with the Sellers’ professional
advisers who are unaffiliated with, have no equity interest in and are not
compensated by the Seller, directly or indirectly, have sufficient knowledge and
experience in financial and business matters that the Seller is capable of
evaluating the merits and risks of an investment in the Notes and Exchange
Shares offered by TADF and of making an informed investment decision with
respect thereto and has the capacity to protect the Sellers’ own interests in
connection with the Sellers’ proposed investment in the Notes and Exchange
Shares.




(d)

The  Seller is acquiring  the Notes and Exchange Shares  solely  for  the
 Seller’s own account  as  principal,  for  investment  purposes  only  and  not
 with  a  view  to  the  resale  or distribution thereof, in whole or in part,
and no other person or entity has a direct or indirect beneficial interest in
such Notes and/or Exchange Shares.




(e)

The Seller will not sell or otherwise transfer the Notes or Exchange Shares
without registration under the Securities Act or an exemption therefrom and
fully understands and agrees that the Seller must bear the economic risk of
their purchase for an indefinite period of time because, among other reasons,
the Notes and Exchange Shares have not been registered under the Securities Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states or unless an exemption from such registration is available.




(f)

The offer to issue the Notes and Exchange Shares was directly communicated to
the Seller by TADF in such a manner that Seller was able to ask questions of and
receive answers from TADF concerning the terms and conditions of this
transaction.  At no time was the Seller presented with or solicited by or
through any article, notice or other communication published in any newspaper or
other leaflet, public promotional meeting, television, radio or other broadcast
or transmittal advertisement or any other form of general advertising.




2.6

Access to Company Records.  The corporate financial records, minute books and
other documents and records of the Company have been made available to TADF
prior to the Closing hereof.




2.7

Financial Statements.  Prior to the Closing Date, the unaudited consolidated
financial statements of the Company as of June 30, 2012 (the “Company Financial
Statements”) will be delivered to TADF and the Company Financial Statements
fairly represent the financial position of the Company as at such date and the
results of their operations for the periods then ended. The Company Financial
Statements are prepared in accordance with generally accepted accounting
principles applied on a consistent basis with prior periods except as otherwise
stated therein. The books of account and other financial records of the Company
are in all respects complete and correct in all material respects and are
maintained in accordance with good business and accounting practices.




2.8

Taxes.  The Company, as of the Closing Date, will have filed and paid all
material tax, governmental, property, use and/or related forms and reports (or
extensions thereof) due or required to be filed and has (or will have) paid or
made adequate provisions for all taxes or assessments which had become due, and
there are no deficiency notices outstanding.  The Company and the Seller agree
to jointly and severally indemnify TADF for all costs, penalties, fees, taxes
not paid through Closing, without regard to any limits provided herein.




2.9

Compliance with Laws.  The Company has complied with all federal, state, county
and local laws, environmental laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business which, if not complied with, would materially and adversely affect the
businesses of the Company.




2.10

Brokers or Finders.  No broker's, consultant’s or finder's fee will be payable
in connection with the transactions contemplated by this Acquisition Agreement,
nor will any such fee be incurred as a result of any actions by the Seller, the
Company, or any other person.





4

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




2.11

Existing Company Agreements.  Exhibit I sets forth any and all business
contracts and/or arrangements to which the Company is a party to or to which the
Company or any Company assets, properties or business are bound or subject,
whether written or oral (collectively the “Company Business Agreements”). The
Parties acknowledge that the Company Business Agreements are a key factor in the
execution of this Acquisition Agreement and any breach or misrepresentation of
such Company Business Agreements shall be considered a material breach of this
Acquisition Agreement.




2.12

Tangible Assets.  The Company has full title and interest in all licenses,
personal property, machinery, equipment (including, but not limited to, one (1)
Canadair Ltd. CF-5 aircraft (the “Aircraft;” United States Registration No.
N331TF; Aircraft Serial No. 2023; a full description of which has been further
outlined herein in Exhibit J), furniture, leasehold improvements, fixtures,
projects, owned or leased by the Company, any related capitalized items or other
tangible property material to the business of the Company (the “Tangible
Assets,” all of which have been outlined and set forth in Exhibit J). Subject to
the Security Agreements, the Tangible Assets are free and clear of all liens,
pledges, mortgages, security interests, conditional sales contracts or any other
encumbrances.  All of the Tangible Assets are in good operating condition and/or
current and repair and are usable in the ordinary course of business of the
Company and conform to all applicable laws, ordinances and government orders,
rules and regulations relating to their construction and operation. The assets
and properties of the Company are sufficient for the continued conduct of the
business of the Company after the Closing in substantially the same manner as
currently conducted by the Company. The representations of the Tangible Assets,
including, but not limited to the Aircraft, outlined in this section and the
Acquisition Agreement and Transaction Agreements in their entirety is a material
and key factor in this Acquisition Agreement and the discovery of any liens,
pledges, mortgages, security interests, conditional sales contracts or any other
encumbrances whatsoever or a discovery of the operating condition of the
Tangible Assets contrary to this section shall be considered a material breach
of this Acquisition Agreement.

 

2.13

Liabilities.  Other than those disclosed and outlined in Exhibit K, the Company
does not have any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, known or unknown, fixed or
unfixed, liquidated or unliquidated, secured or unsecured, accrued or absolute,
contingent or otherwise, including, without limitation, any liability on account
of taxes, any governmental charge or lawsuit or obligation to make any payment
for the redemption or cancelation of any securities or any other liability,
claim, loss, damage, deficiency, obligation or responsibility, known or unknown,
fixed or unfixed, liquidated or unliquidated, secured or unsecured, accrued or
absolute, contingent or otherwise (all of the foregoing collectively defined to
as “Liabilities”), including, but not limited to, such Liabilities against the
Tangible Assets.  As of the Closing Date, the Company will not have any
Liabilities except for those Liabilities outlined in Exhibit K. There is no
circumstance, condition, event or arrangement which may hereafter give rise to
any Liabilities not in the ordinary course of business. The representations of
the Liabilities, including, but not limited to any Liabilities associated with
the Aircraft, outlined in this section and the Acquisition Agreement and
Transaction Agreements in their entirety is a material and key factor in this
Acquisition Agreement and the discovery of any Liabilities whatsoever not
outlined herein shall be considered a material breach of this Acquisition
Agreement. The Company and the Seller agree to indemnify TADF for all
Liabilities which have not been disclosed herein to the fullest extent of the
law.




2.14

Company Shares.  The Seller has, and shall have as of the Closing Date, good and
valid rights in and title to the Company Shares and shall have full power and
authority to transfer to TADF the Company Shares and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other person or entity. The Company Shares are,
and shall be as of the Closing Date, free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts or any other
encumbrances whatsoever. The representations of the Company Shares outlined in
this section and the Acquisition Agreement and Transaction Agreements in their
entirety is a material and key factor in this Acquisition Agreement and the
discovery of any liens, pledges, mortgages, security interests, conditional
sales contracts or any other encumbrances whatsoever contrary to this section
shall be considered a material breach of this Acquisition Agreement.




2.15

Operations of the Company.  Through the Closing Date the Company has not and
will not have:




(a)

incurred any indebtedness or borrowed money;




(b)

declared or paid any dividend or declared or made any distribution of any kind
to any shareholder or any other party, or made any direct or indirect
redemption, retirement, purchase or other acquisition of any shares in its
capital stock that would otherwise result in any kind of charge or reduction of
capital of the Company or otherwise, designated, authorized or issued or agreed
to issue any securities or preferred securities or derivative securities;




(c)

made any loan or advance to any shareholder, officer, director, employee,
consultant, agent or other representative or made any other loan or advance;





5

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




(d)

incurred or assumed any indebtedness or liability against the Aircraft or any
other indebtedness or liability whatsoever (whether or not currently due and
payable);




(e)

disposed of any assets of the Company, including, but not limited to, the
Aircraft;




(f)

entered into any employment or consulting agreement or instituted any agreement
related to the compensation of any executive employee of the Company;




(g)

increased, terminated, amended or otherwise modified any plan for the benefit of
employees of the Company;




(h)

issued any equity securities or rights to acquire such equity securities; or




(i)

entered into or modified any contract, agreement or transaction.




2.16

Full Disclosure.  No representation or warranty by the Company or the Seller in
this Acquisition Agreement, the Transaction Agreements or in any document or
schedule to be delivered by them pursuant hereto, and no written statement,
certificate or instrument furnished or to be furnished by the Company or the
Seller pursuant hereto or in connection with the negotiation, execution or
performance of this Acquisition Agreement or the Transaction Agreements contains
or will contain any untrue statement of a material fact or omits or will omit to
state any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the business of  the Company.




SECTION 3




REPRESENTATIONS AND WARRANTIES OF TADF




TADF hereby represents and warrants to the Company and Seller, as follows:




3.1

Organization.  TADF is a corporation organized under the laws of the State of
Nevada.  TADF has the corporate power to own its own property and to carry on
its business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.




3.2

SEC Filings and Reports.  TADF is a reporting company under the Securities
Exchange Act of 1934 (the “Exchange Act”) and has filed all required quarterly
and annual reports under the Exchange Act through June 30, 2012.




3.3

Access to Records.  The corporate financial records, minute books, and other
documents and records of TADF have been made available to the Seller and Company
prior to the Closing hereof.




3.4

Taxes.  The Company and the Seller acknowledges that TADF is currently
delinquent in and not current with the filing and/or payment of its material
tax, governmental, property, use and/or related forms and reports (or extensions
thereof) due or required to be filed. Such delinquency shall in no way affect
this Acquisition Agreement nor the Acquisition contemplated hereunder.




3.5

Authority to Execute and Perform Agreements.  TADF has the full legal right and
power and all authority and approval required to enter into, execute and deliver
this Acquisition Agreement and to perform fully its obligations hereunder.  This
Acquisition Agreement will be duly executed and delivered and is the valid and
binding obligation of TADF enforceable in accordance with its terms, except as
may be limited by bankruptcy, moratorium, insolvency or other similar laws
generally affecting the enforcement of creditor’s rights.  




3.6

Full Disclosure.  No representation or warranty by TADF in this Acquisition
Agreement, the Transaction Agreements or in any document or schedule to be
delivered by them pursuant hereto, and no written statement, certificate or
instrument furnished or to be furnished by TADF pursuant hereto or in connection
with the negotiation, execution or performance of this Acquisition Agreement or
the Transaction Agreements contains or will contain any untrue statement of a
material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to complete
and correct presentation of all material aspects of the business of TADF.
Notwithstanding the foregoing, TADF makes no representation with respect to the
value of Exchange Shares underlying the Notes or the prospects of TADF’s
business.





6

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




SECTION 4

CONDITIONS PRECEDENT TO CLOSING




4.1

Conditions Precedent to the Obligations of the Seller.   All obligations of the
Seller and the Company under this Acquisition Agreement and the Transaction
Agreements are subject to the fulfillment, prior to or as of the Closing Date,
as indicated below, of each of the following conditions; any one of which may be
waived at Closing by the Seller and the Company or, upon agreement by the Seller
and the Company, be tendered as a post Closing delivery at such times agreed to
by the Seller and the Company:




(a)

TADF shall have executed and delivered all documents required by this
Acquisition Agreement to be performed or complied with or executed and delivered
by it prior to or at the Closing Date;




(b)

On or before the Closing Date, the board of directors of TADF shall have
approved of the execution, delivery and performance of this Acquisition
Agreement and the consummation of the transaction contemplated herein and
authorized all of the necessary and proper action to enable TADF to comply with
the terms of the Acquisition Agreement;




(c)

The Notes will be duly authorized, validly issued, fully paid and non-assessable
and will be issued in a non-public offering and exempt transaction in compliance
with all federal and state securities laws, bearing a restrictive legend, as is
more fully set forth herein; and




(d)

The Security Agreements will be duly authorized and validly issued, each jointly
and severally securing the Notes through the pledge of the Company Shares and
Aircraft as collateral against the repayment of the Notes.




4.2

Conditions Precedent to the Obligations of TADF.  All obligations of TADF under
this Acquisition Agreement and the Transaction Agreements are subject to the
fulfillment, prior to or as of the Closing Date, as indicated below, of each of
the following conditions; any one of which may be waived at Closing by TADF, or
upon agreement by TADF, be tendered as a post Closing Date delivery at such
times as set forth by TADF:




(a)

The representations and warranties by the Company and the Seller contained in
this Acquisition Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all respects at and as of the Closing
as though such representations and warranties were made at and as of such time;




(b)

The Company shall have delivered to TADF copies of the resolutions or a written
action of the board of directors of the Company authorizing the execution and
delivery by the Company of this Acquisition Agreement, and each of the other
transaction documents to which the Company is a party, and the consummation of
the transactions contemplated hereby and thereby, certified by an authorized
officer of the Company;




(c)

The Seller shall have delivered to TADF the certificate(s) representing the
Company Shares duly endorsed (with executed stock powers) in the name of TADF,
so as to make TADF the sole owner thereof;




(d)

The Company shall have delivered to TADF all minute books, share transfer books,
share certificate books, and corporate certificates, and all corporate seals and
financial and accounting books and records of the Company;




(e)

The Company’s secretary shall have delivered a certificate (the “Secretary’s
Certificate,” a copy of which has been attached hereto as Exhibit L), duly
executed by the secretary and certifying that to the best of the secretary’s
knowledge and belief, the representations and warranties of the Company set
forth in this Acquisition Agreement are true and correct, including, but not
limited to, the existing capital structure of the Company and the Company’s good
standing with the appropriate Delaware governmental agency;




 (f)

The Seller and the Company shall have delivered to TADF all other documents,
certificates, instruments or writings reasonably requested by TADF in connection
herewith, and evidence reasonably satisfactory to TADF that there are no
contingent tax liabilities that would arise with respect to the transactions
contemplated hereby; and




(g)

Mark Daniels shall tender his resignation in the form of a resignation letter
resigning from each and every position held in the pre-Acquisition Company,
which includes his positions as President, Secretary and sole Director, with
such positions representing all of the positions held by Mr. Daniels in the
pre-Acquisition Company.





7

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




SECTION 5




COVENANTS




5.1

Corporate Examinations and Investigations.  Prior to the Closing Date, the
Parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigations, by a Party hereto shall, however,
diminish or waive any of the representations, warranties, covenants or
agreements of the Party under this Acquisition Agreement.




5.2

Further Assurances.  The Parties shall execute such documents and other papers
and take such further actions as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated hereby. Each
such Party shall use its best efforts to fulfill or obtain the fulfillment of
the conditions to the Closing, including, without limitation, the execution and
delivery of any documents or other papers, the execution and delivery of which
are necessary or appropriate to the Closing.  In the event that any one or more
closing conditions are not fulfilled or waived, TADF shall have the right to
require said Closing and to withhold the issuance of the Notes or other closing
deliveries to be made by it until satisfied.  




5.3

Confidentiality.  In the event the transactions contemplated by this Acquisition
Agreement and the Transaction Agreements are not consummated, the Parties agree
to keep confidential any information disclosed to each other in connection
therewith for a period of three (3) years from the date hereof.




5.4

Indemnification of Officers and Directors.  It is the intention of the Parties
that TADF and the Company shall indemnify its current and former officers and
directors to the fullest extent permitted by Nevada and Delaware law, as
applicable.  




5.5

TADF Rescission Rights. In the event of a breach of this Acquisition Agreement
or any misrepresentation by the Sellers or the Company hereunder, specifically
including, but not limited to, any breach or misrepresentation of Section 2.12
“Tangible Assets,” Section 2.13 “Liabilities” and/or Section 2.14 “Company
Shares,” TADF shall maintain an absolute and sole right of rescission to rescind
and nullify this Acquisition Agreement in its entirety (the “TADF Rescission
Rights”). Specifically, but not limited to, (i) in the event the Tangible
Assets, including, but not limited to the Aircraft, are encumbered in any way,
shape or form whatsoever, (ii) in the event of discovery of any Liabilities not
disclosed in this Agreement or (iii) in the event the Company Shares are
encumbered in any way, shape or form whatsoever, TADF shall have the absolute
and sole right to exercise its TADF Rescission Rights and rescind and nullify
this Acquisition Agreement in its entirety. In the event such TADF Rescission
Rights are instigated by the TADF, the Company Shares shall be returned to and
transferred back into the name of the Seller and the Notes shall be returned to
TADF and the Notes and Security Agreements shall be considered cancelled, null
and void in their entirety. Such TADF Rescission Rights shall terminate twenty
four (24) months following the Closing Date.




5.6

Expenses.  It is understood and agreed that following the execution of this
Acquisition Agreement, any and all expenses with respect to any filings,
documentation and related matters with respect to the consummation of the
transactions contemplated hereby shall be the sole responsibility of the
Company, and neither TADF nor its stockholders shall be responsible for any such
expenses or fees associated with such filings.




SECTION 6




SURVIVAL OF REPRESENTATIONS AND WARRANTIES




Notwithstanding any right of the Parties to investigate the affairs of the other
Party and its shareholders, each Party (but no assignee, creditor or any other
third party) has the right to rely fully upon representations, warranties,
covenants and agreements of the other Party and its shareholders contained in
this Acquisition Agreement, the Transaction Agreement or in any document
delivered to one by the other or any of their representatives, in connection
with the transactions contemplated by this Acquisition Agreement. All such
representations, warranties, covenants and agreements shall survive the
execution and delivery hereof and the closing hereunder for twenty four (24)
months following the Closing.








8

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

SECTION 7




INDEMNIFICATION




The Company and the Seller jointly and severally agree to hold harmless and
indemnify TADF from any such claims or future claims, as the case may be,
related to this Acquisition Agreement and the Transaction Agreements.
Additionally, the Company and the Seller jointly and severally agree to
reimburse TADF immediately for any and all expenses, including, without
limitation, attorney fees, incurred by TADF in connection with investigating,
preparing to defend or defending, or otherwise being involved in, any lawsuits,
claims or other proceedings arising out of or in connection with or relating in
any manner, directly or indirectly, to this Acquisition Agreement (as defendant,
nonparty, or in any other capacity other than as a plaintiff, including, without
limitation, as a party in an interpleader action). The Parties further agree
that the indemnification and reimbursement commitments set forth in this
paragraph shall extend to any controlling person, strategic alliance, partner,
member, shareholder, director, officer, employee, attorney, agent or
subcontractor of TADF and their heirs, legal representatives, successors and
assigns. The provisions set forth in this section shall survive any termination
of this Acquisition Agreement.




SECTION 8




MISCELLANEOUS




8.1

Restrictions On Resale.     The Notes (and the Exchange Shares underlying the
Notes) and Company Shares will not be registered under the Securities Act, or
the securities laws of any state, and cannot be transferred, hypothecated, sold
or otherwise disposed of until: (i) a registration statement with respect to
such securities is declared effective under the Securities Act; or (ii) TADF
receives an opinion of counsel for such shareholder, reasonably satisfactory to
counsel of TADF, that an exemption from the registration requirements of the
Securities Act is available.




The Notes shall contain a legend substantially as follows:




“THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), NOR ANY STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
CORPORATION RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE CORPORATION , THAT THIS
NOTE MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”




The certificate(s) representing the Exchange Shares (in the event of the
conversion of any Notes) shall contain a legend substantially as follows:




“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNLESS A COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT HAS
BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION
PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933 TO THE SATISFACTION OF THE ISSUER OF THE STOCK, IN ITS
SOLE DISCRETION, WHICH MAY REQUIRE A WRITTEN OPINION OF LEGAL COUNSEL
SATISFACTORY TO THE ISSUER OF THE STOCK THAT REMOVAL OF THIS RESTRICTIVE LEGEND
IS IN ALL MANNER PROPER AND IN COMPLIANCE WITH THE REQUIREMENTS OF THE ACT.”











9

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------



8.2

Waiver.  Any waiver by either Party of a breach of any provision of this
Acquisition Agreement or the Transaction Agreements shall not operate as or be
construed to be a waiver of any other breach of that provision or of any breach
of any other provision of this Acquisition Agreement or the Transaction
Agreements. The failure of a Party to insist upon strict adherence to any term
of this Acquisition Agreement or the Transaction Agreements on one or more
occasions will not be considered a waiver or deprive that Party of the right
thereafter to insist upon adherence to that term of any other term of this
Acquisition Agreement or the Transaction Agreements.




8.3

Necessary Acts.  Each Party to this Acquisition Agreement and the Transaction
Agreements agrees to perform any further acts and execute and deliver any
further documents that may be reasonably necessary to carry out the provisions
of this Acquisition Agreement and the Transaction Agreements.




8.4

Entire Agreement; Modifications; Waiver.  This Acquisition Agreement, the
Transaction Agreements, and all other agreements referenced herein, constitute
the entire agreement between the Parties pertaining to the subject matter
contained herein. This Acquisition Agreement and the Transaction Agreements
supersedes all prior and contemporaneous agreements, (other than those
referenced herein) representations, and understandings of the Parties. No
supplement, modification, or amendment of this Acquisition Agreement or the
Transaction Agreements shall be binding unless executed in writing by all the
Parties. No waiver of any of the provisions of this Acquisition Agreement or the
Transaction Agreements shall be deemed, or shall constitute, a waiver of any
other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party making the waiver.




8.5

Notice.  Until otherwise specified in writing, the mailing addresses, fax
numbers and electronic mail addresses of the Parties of this Acquisition
Agreement shall be as follows:




If to TADF:




Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

If to the Company or the Seller :




Northrop TF5-1 Corp.

10130 North Lake Blvd., Suite 214-243

West Palm Beach, Florida 33412

Attention: Mark Daniels




Any notice or statement given under this Acquisition Agreement shall be deemed
to have been given if delivered by national courier service with signature
confirmation of receipt, fax with electronic delivery confirmation, electronic
mail transmission or express, priority or registered mail with delivery
confirmation, addressed to the other Party at the address indicated above or at
such other address which shall have been furnished in writing to the addressor,
or if such delivery is refused by a Party.




8.6

Disputes.  Any dispute or other disagreement arising from or out of this
Acquisition Agreement shall be resolved in state court in Florida.  Any such
disputes may only be resolved by a bench trial.  The interpretation and the
enforcement of this Acquisition Agreement shall be governed by Florida Law as
applied to residents of the State of Florida relating to contracts executed in
and to be performed solely within the State of Florida.  (For additional terms
related to Disputes, see Section 8.7 below).




8.7

Governing Law.  The subject matter of this Acquisition Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS ACQUISITION AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL
INDUCEMENT FOR THIS ACQUISITION AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.   








10

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------



8.8

Attorneys’ Fees.  Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Acquisition Agreement, or any judgment based on
this Acquisition Agreement, in any legal proceeding whatsoever, including
insolvency, bankruptcy, arbitration, declaratory relief or other litigation, the
prevailing party shall be entitled to receive from the other Party or Parties
thereto reimbursement for all reasonable attorneys’ fees and all reasonable
costs, including but not limited to service of process, filing fees, court and
court reporter costs, investigative costs, expert witness fees, and the cost of
any bonds, whether taxable or not, and that such reimbursement shall be included
in any judgment or final order issued in that proceeding.  The “prevailing
party” means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.




8.9

Headings.  The headings in this Acquisition Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Acquisition Agreement.




8.10

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Acquisition Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.




8.11

Counterparts.  This Acquisition Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.




8.12

Binding Effect.  This Acquisition Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors, successors and assigns.




8.13

Joint Drafting and Exclusive Agreement.  This Acquisition Agreement and the
Transaction Agreements shall be deemed to have been drafted jointly by the
Parties hereto, and no inference or interpretation against any one Party shall
be made solely by virtue of such Party allegedly having been the draftsperson of
this Acquisition Agreement or the Transaction Agreements. The Parties have each
conducted sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Acquisition Agreement and the
Transaction Agreements. The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Acquisition Agreement or the Transaction Agreements.




8.14

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Acquisition Agreement and that they were
advised to consult with an independent attorney prior to signing this
Acquisition Agreement and that they have in fact consulted with counsel of their
own choosing prior to executing this Acquisition Agreement. The Parties agree
that they have read this Acquisition Agreement and understand the content
herein, and freely and voluntarily assent to all of the terms herein.




8.15

Facsimile or Electronic Mail Signatures.  The Parties hereby mutually agree that
this Acquisition Agreement may be executed by facsimile signatures or by scanned
signatures contained in an electronic mail transmission of any one or more
Parties, each of which shall have the same legal and binding force and effect as
original signatures of the same.










***SIGNATURE PAGES FOLLOW***





11

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

[TADF AND COMPANY COUNTERPART SIGNATURE PAGE TO ACQUISITION AGREEMENT]




IN WITNESS WHEREOF, the Company and TADF have executed this Acquisition
Agreement as of the date first written above.




 

TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation







By:

Alexis C. Korybut

Its:

Chief Executive Officer

 




 

NORTHROP TF5-1 CORP.

a Delaware corporation







By :

Mark Daniels

Its:

President

 

 










A FACSIMILE OR ELECTRONIC MAIL TRANSMISSION COPY OF THIS ACQUISITION AGREEMENT
SHALL HAVE THE SAME LEGAL EFFECT AS AN ORIGINAL OF THE SAME.






















[SELLER COUNTERPART SIGNATURE PAGE TO ACQUISITION AGREEMENT]




IN WITNESS WHEREOF, the Seller has executed this Acquisition Agreement as of the
date first written above.




 













By:

MARK DANIELS IRREVOCABLE TRUST III













/s/ Mark Daniels

 

Its:

Trustee

 

 

 

A FACSIMILE OR ELECTRONIC MAIL TRANSMISSION COPY OF THIS ACQUISITION AGREEMENT
SHALL HAVE THE SAME LEGAL EFFECT AS AN ORIGINAL OF THE SAME.








12

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------



































































Acquisition Agreement Exhibit List

 

 

Exhibit A…………….

Seller List

Exhibit B…………….

Letter of Intent

Exhibit C…………….

Company Shares Stock Certificate

Exhibit D…………….

Certificate of Designation Series C Preferred Stock

Exhibit E…………….

$1,350,000 Secured Convertible Promissory Note

Exhibit F…………….

$500,000 Secured Promissory Note

Exhibit G…………….

Company Shares Security Agreement

Exhibit H…………….

Aircraft Security Agreement

Exhibit I…………….

Company Business Agreements

Exhibit J…………….

Tangible Assets

Exhibit K…………….

Liabilities

Exhibit L…………….

Secretary’s Certificate

































































13

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------


































EXHIBIT A




Seller




Shareholder

Pre-Acquisition Northrop TF5-1 Corp. Shares

 




Common Stock




Mark Daniels Irrevocable Trust III




1,000








































































































14

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT B




Letter of Intent





























































































































15

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




EXHIBIT C




Company Shares Stock Certificate
































































































































16

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT D




Tactical Air Defense Services, Inc.

Certificate of Designation

Series C Preferred Stock



























































































































































17

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------




EXHIBIT E




$1,350,000 Secured Convertible Promissory Note
































































































































18

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT F




$500,000 Secured Promissory Note



































































































































19

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT G




Company Shares Security Agreement



































































































































20

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT H




Aircraft Security Agreement



































































































































21

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT I




Company Business Agreements




NONE





























































































































22

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT J




Tangible Assets




“Aircraft” shall mean (i) the airframe described below in this Exhibit J and all
Parts (as defined below) from time to time incorporated in, installed on or
attached to such airframe (the “Airframe”); (ii) the engines described below in
this Exhibit J and originally installed on the Airframe, whether or not
thereafter installed on such Airframe or any other airframe from time to time,
or any engine that may from time to time be substituted therefore and all Parts
incorporated in or installed on or attached to such engines (collectively the
“Engines”); (iii) to the extend applicable, the Records (as defined below); and
(iv) all avionics and all other accessories, and all additions, accessories,
accessions, alterations, modifications, Parts, repairs and attachments now or
hereafter affixed thereto or used in connection therewith, and all replacements
and substitutions for any of the foregoing.




“Parts” shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature that may from
time to time be incorporated or installed in or attached to the Airframe or
Engines or removed therefrom.




“Records” shall mean any and all logs, manuals, certificates, inspection,
modification, maintenance, engineering, technical and overhaul records
(including all computerized data, records and materials of any kind whatsoever)
with respect to the Aircraft, including, but not limited to, all records
required to be maintenance by applicable law or maintenance requirements.




Aircraft

 

 

Manufacturer

CANADAIR LTD.

Model No.

CF-5

FAA Registration No.

 

Manufacturer’s Serial No.

 

Engine No.1

 

    Manufacturer

General Electric

    Model No.

J-85-15

    Manufacturer’s Serial No.

 

Engine No.2

 

    Manufacturer

General Electric

    Model No.

J-85-15

    Manufacturer’s Serial No.

 
































23

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT K




Company Liabilities




NONE


























































































































24

_____TADF

_____Seller

_____Company







--------------------------------------------------------------------------------

EXHIBIT L




Secretary’s Certificate






























































































































































25

_____TADF

_____Seller

_____Company





